Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a method of manufacturing a rolling component comprising the steps of preparing a member having a surface to be worked and a fiber flow, plastically working the surface and after plastically working heat treating the member, the plastic working the surface is performed in a region of the surface and to a first depth, within the range of the first depth a gap between non-metallic inclusions and the base material of the member are filled, the first depth being 50 microns or more and the surface that is worked and the fiber flow of the material form an angle of 15 degrees or more.  As stated in the prior office action:  JP2003-301850 cited by Applicant shows that a part can be first cut from a stock material with a particular orientation of the fiber flow, however the reference is directed explicitly to fiber flows of 15 degrees or less, not the claimed 15 or more, in addition the steps that follow, plastically working the part to the claimed depth to fill the gaps around inclusions and then heat treating it after the plastically working is not rendered obvious in view of the collective prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656